Campbell, J.,
delivered the opinion of the court.
The signers of the counter-petitions had the right to appeal from the action of the board of supervisors.
The counter-petitions were improperly rejected by the boards That they petitioned that license should not be granted “ to W. H. Collins or L. D, Manor (or to any one else within the next twelvemonths)” was not a valid objection. The petitions were both particular (as to those named) and general, and should have been so-treated. Even after rejecting the counter-petitions the board should not have granted license, because it did not appear that a majority of the legal voters required had signed the required petition. It does appear that a majority had signed six petitions, and all the-names on all of them constituted a majority,but the petitions were not duplicates and differed materially from each other, and it was-not allowable to append the names signed to one to another different in terms.
Doing this was necessary to reckon a majority as petitioners for-license, but it was a wrong to the voters, who might have been unwilling to sign the petition to which their names were appended.

Affirmed..